Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed 12/20/20, 2/5/21 and 7/16/21 have been considered.
Drawings
The drawings filed 12/20/20 are acceptable to the examiner.
Allowable Subject Matter
Claims 1-8, 9, 10, 11, 12 and 13 are allowed.
     Examiner’s Comments
Claims 1-8, 9, 10, 11, 12 and 13 have been renumbered as claims 1-8, 10, 8, 11, 12 and 13 respectively.
The following is an examiner’s statement of reasons for allowance:
Prior art close to the claimed invention is discussed in the written opinion of the international application PCT/FR2019/051568 filed by applicant on 2/5/21.  Specifically WO 2018001490 A1 teaches a method as provided in claim 1 for spatialized sound reproduction that uses loudspeakers (107A-107L) for the diffusion of a selected sound field that is selectively audible in a first sub-zone of an area (bright zone 110a) and a second subzone that is rendered inaudible (dark zone 110b); the loudspeakers being supplied with control signals (driving signals; page 9, lines 29-31), iteratively and .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim teaches the use of a plurality of driven speakers to provide audible and inaudible zones such that only the person using the system enjoys the reproduced sound.  Maeno et al. teaches the use of a first speaker array and a second speaker array such as to produce a cancelled sound field 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



								/ANDREW L SNIEZEK/                                                                                                Primary Examiner, Art Unit 2688                                                                                                        
/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        1/5/22